—In consolidated proceedings pursuant to CPLR article 75 in which, inter *447alia, the appellant County of Suffolk sought to vacate an arbitrator’s award and Edward Morris applied on his own behalf and on behalf of all deputy sheriffs employed by the county to confirm said award, the appeal is from a judgment of the Supreme Court, Suffolk County (Gowan, J.), entered February 8, 1984, which confirmed the award.
Judgment affirmed, without costs or disbursements.
The arbitrator’s award cannot fairly be said to have been totally irrational. Rather the arbitrator interpreted the disputed term of the contract in light of what he found to be the intent of the parties (Matter of Local Div. 1179 [Green Bus Lines], 50 NY2d 1007). The award also is not violative of public policy (see Matter of Sprinzen [Nomberg], 46 NY2d 623). Thompson, J. P., O’Connor, Niehoff and Boyers, JJ., concur.